



COURT OF APPEAL FOR ONTARIO

CITATION: Hurontario Travel Centre v. Brennan, 2014 ONCA 405

DATE: 20140515

DOCKET: C57366

Doherty, Epstein and Benotto JJ.A.

BETWEEN

Hurontario Travel Centre and Michael King

Appellants (Plaintiffs)

and

Deirdre Brennan

Respondent (Defendant)

Michael King, appearing in person

Abel Fok and W.J. Manuel, for the respondent (defendant)

Heard: May 14, 2014

On appeal from the decision of Justice T. McEwen of the Superior
    Court of Justice, dated June 20, 2013.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the motion judges
res judicata
analysis (paras.
    17-26).  The action was properly dismissed.

[2]

Costs to the respondent in the amount of $6,000, inclusive of disbursements
    and taxes.


